Title: From Benjamin Franklin to Castries, 28 January 1781
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Sir,
Passy, Jan. 28. 1781.
Mr: Dana, late a Member of Congress, who will have the Honour of delivering this Line to your Excellency, desires to lay before you some Papers, relative to the Indemnification which his Majesty has had the Goodness to intend for the American Brigantine Fairplay, unhappily sunk by a Fort at Guadaloupe; to which Papers I request your Excellency would be pleased to afford a favourable Attention. I am with Respect, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
His Excellency M. le Marquis De Castries
